DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 10 August 2022 [hereinafter Response], where:
Claims 1-30 are presented.
Claims 1-30 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries set forth for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1-7, 9-17, 19-27, 29, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150135012 to Bhalla et al. [hereinafter Bhalla] in view of US Published Application 20150244580 to Saavedra [hereinafter Saavedra] and US Patent 7536595 to Hiltunen et al [hereinafter Hiltunen].
Regarding claims 1, 11, and 21, Bhalla teaches [a] computer-implemented method executed by one or more processors (Bhalla ¶ 0029 teaches machine readable instructions stored on a non-transitory computer readable medium 213 and executable by the processor 202), [o]ne or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which (Bhalla ¶ 0029 teaches machine readable instructions stored on a non-transitory computer readable medium 213 and executable by the processor 202) of claim 11, [a] system (Bhalla ¶ 0013 teaches a system for predicting network node failure in a network infrastructure) of claim 21, the method comprising:
receiving behavior data and line parameter data from a plurality of sets of user devices in real-time through respective communication lines (Bhalla Fig. 3 teaches performance metrics including Customer Information (behavior data) and Node Telemetry Data (line parameter data); Bhalla ¶ 0024 teaches a provisioning server 115, for instance, may . . . capture network parameters (receiving behavior data and line parameter data) of existing network nodes (a plurality of user devices) in the network infrastructure 100 (that is, the network infrastructure includes respective communication lines); Bhalla ¶ 0021 teaches the predictive model . . . may process the vast amount of data that is captured from thousands of different sources in approximately real-time (that is, in real-time)), each set of user devices communicating with a respective communication line (Bhalla ¶ 0025 teaches that the network node 108 may include a path between two points or terminals in a network infrastructure for communicating signals (each set of user devices being communicating with a respective communication line)) through a respective customer premises equipment, the behavior data comprising one or more of bandwidth usage, utilization timeframes, and threshold events (Bhalla ¶ 0023 teaches the network service provider must determine whether the services currently provided on the network structure can be supported in terms of QoS and service level requirements (that is, QoS being behavior data comprising one . . . of bandwidth usage));
processing the behavior data and the line parameter data through a predictive model (Bhalla ¶ 0031 teaches a forecasting engine 216 . . . may define the fail condition for the network nodes, rate each of the validated models according to predefined criteria, implement a highest rated model of the validated models to predict the fail condition for the network nodes, and prioritize a maintenance schedule for the network nodes in the network infrastructure based on a predicted likelihood of the fail condition for each of the network nodes (processing the behavior data and the line parameter data through a predictive model), the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data (Bhalla ¶ 0031 teaches a model constructor . . . may identify input variables related to a fail condition for the network nodes (previously received behavior data and previously received line parameter data), train a plurality of models to predict the fail condition for the network nodes using the identified input variables and a training set from the extracted performance metrics, and validate each of the plurality of trained models using a validation set from the extracted performance metrics (the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data));
providing a risk score for each communication line based on the processing (Bhalla ¶ 0048 teaches [l]ogistic regression may measure the relationship between the fail condition and predictor variables using probability scores as the predicted values of the fail condition (providing a risk score for each communication line)), each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period (Bhalla ¶ 0048 teaches a trained logistic regression model may provide a probability that a network node may fail in next 48 hours (each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period));
* * *
Though Bhalla teaches predicting network fail conditions addressable by a prioritized maintenance schedule, Bhalla, however, does not explicitly teach -
* * *
in response to determining that respective risk scores exceed a threshold, selecting at least one recovery action from a plurality of recovery actions, the at least one recovery action being selected as achieving 
a highest percentage reduction in the risk score determined by:
dividing the communication lines into multiple subsets of communication lines, and
* * *
selectively performing the at least recovery action for the respective communication line to inhibit occurrence of an event.
But Saavedra teaches -
* * *
in response to determining that respective risk scores exceed a threshold (Saavedra ¶ 0155 teaches a network aggregation device, in which work aggregation engine 11 may handle notifications (that is, “notifications” are triggers so as to be in response to) to all end points configured within the device configuration store 24 with internal events such as changes in network connection state, threshold violations on configured thresholds (that is, exceed a threshold) for any number of configurable variables for any object within or connected to the network aggregation device 23 (that is, in response to determining that respective risk scores exceed a threshold); see also Saavedra ¶ 0299, which teaches an [a]dvanced business process intelligence (BPI) may be implemented to provide means to calibrate the sensitivity of alerts and notifications based on the types of services that a Host is running. This may provide a monitoring system with intelligence to only send alerts when user QoE is at risk or is below a certain threshold), selecting at least one recovery action from a plurality of recovery actions (Saavedra ¶ 0155 teaches network aggregation engine 12 may also handle events (that is, “handle events” is selecting at least one recover action) such as changes in the state of a network connection 19, 20, and 21 included in the aggregated connection, changes in latency of a network connection included in the aggregated network connection 22, scheduling changes, event logging, and other events (that is, to “handle” a plurality of “events” is a plurality of recovery actions); see also Saavedra ¶ 0286, which teaches [Multi-Directional Pathway Selection (MDPS)] may be implemented in the following aspects: automated link removal and recovery, pre-emptive failover/bidirectional control, false positive checking, no dropped VoIP calls on failover, lossless data/TCP failover, one ping loss averages 1 Sec outage (e.g. 200 ms-2400 ms))
[Examiner note: the Specification recites “the risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category with the determined temporal period” (Specification ¶¶ 0004, 0013); but also, the Specification recites that the “risk score may represent a likelihood of a particular event, such as . . . a network anomaly or fault, happening with respective communication line within a determined temporal period” (Specification ¶ 0031). That is, the plain meaning of “risk score” is simply a metric representing “a likelihood of a particular event.”]), . . . determined by:
dividing the communication lines into multiple subsets of communication lines (Saavedra Fig. 2B teaches (Examiner annotations in text boxes):

    PNG
    media_image1.png
    469
    924
    media_image1.png
    Greyscale

Saavedra ¶ 0048 teaches network solution, in which bonded/aggregated network service exists at Site A (that is a subset) but not at Site B (that is, another subset); Saavedra ¶ 0096 teaches, with respect to Fig. 2A, that server/concentrator side of a bonding/aggregation network solution for Site A (120 a) is implemented such that (A) the location of the server/concentrator is implemented with access to the network backbone of Internet (112), and (B) the server/concentrator (110 a) includes functionality for (i) receiving packets by means of the bonded/aggregated connection (116a), (ii) interrupting the bonded/aggregated connection (116a) using an interrupter (118), and (iii) directing the packets (114) to the Internet (112) for delivery to a Site B (120b) (that is, dividing the communication lines into multiple subsets of communication lines)); 
* * *
and selectively performing the at least recovery action for the respective communication line, to inhibit occurrence of an event (Saavedra ¶ 0286 teaches MDPS is a pre-emptive network failover technology (that is, “pre-emptive” is to inhibit occurrence of an event); Saavedra ¶ 0286 teaches MDPS may be implemented (that is, selectively performing the at least recovery action for the respective communication line) in the following aspects: automated link removal and recovery, pre-emptive failover/bidirectional control, false positive checking, no dropped VoIP calls on failover, lossless data/TCP failover, one ping loss averages 1 Sec outage (e.g. 200 ms-2400 ms)).
Bhalla and Saavedra are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. Saavedra teaches improving network communication performance via link aggregation. Thus, it would have been obvious to a person having ordinary skill in the art to modify Bhalla pertaining to failure prediction with the improved network communication performance of Saavedra. 
The motivation for doing so is to significantly improve network performance between disparate locations by leveraging network bonding/aggregation technology, but by implementing a system, method and network configuration that provides intervening network components disposed adjacent to access points so as to manage traffic between two or more sites such that bonded/aggregated connections are terminated and traffic is directed to a network backbone, and optionally passed to one or more further bonded/aggregated connections associated with a remote additional site. (Saavedra ¶ 0411). 
Though Bhalla and Saavedra teaches predicting network fail conditions addressable by a prioritized maintenance schedule on a communications line basis including link aggregation, the combination of Bhalla and Saavedra, however, does not explicitly teach -
* * *
in response . . . , the at least one recovery action being selected as achieving a highest percentage reduction in the risk score determined by:
* * *
and iteratively, over two or more iterations:
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, and
determining a result percentage reduction in a respective risk score after each test action has been performed; 
updating a ranking of recovery actions based on respective risk scores; and
* * *
But Hiltunen teaches -
* * *
in response . . . , the at least one recovery action being selected as achieving a highest percentage reduction in the risk score (Hiltunen 21:58-64 teaches the controller may still execute additional recovery actions so as to bring the probability of the null fault hypothesis (fhφ) to within the target of 1−ε (ε was set to 0.001) (that is, the greedy algorithm of 1- ε having a result within a probability or value less than one, such that it is a valuation of a highest percent reduction). Increasing the value of epsilon can reduce the down time and cost of recovery (that is, achieving a highest percent reduction in the risk score), but it could also increase the likelihood that the algorithm will return while the fault is still present in the system; also, Hiltunen 10:48-50 teaches [m]ultiple recovery actions can be applicable at the same time, and the controller can be adapted to pick the best one) determined by:
* * *
and iteratively, over two or more iterations (Hiltunen 27:19-23 teaches [d]etermining, via a recursive determination, the substantially optimal, multiple-step recovery action can comprise evaluating an expression adapted to compute a next fault hypothesis state corresponding to a particular set of outputs from the plurality of monitors (that is, the recursive determination is iteratively, over two or more iterations)):
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines (Hiltunen, Fig. 7, teaches a network 7100 that can be a public, private, circuit-switched, packet-switched, . . . . network:

    PNG
    media_image2.png
    642
    625
    media_image2.png
    Greyscale

Hiltunen 9:66 to 10:4 teaches [d]uring its operation, the recovery controller can be adapted to maintain (probabilistic) information about the presence of faults in the system through a set of ‘fault hypotheses’ FH; Hiltunen 10:43-45 teaches the system can provide some recovery actions aϵA that can be used to restore the state of failed hosts and components (that is, applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines)), and
determining a result percentage reduction in a respective risk score after each test action has been performed (Hiltunen 10:44-48 can be used to restore the state of failed hosts and components. In general, a recovery action can be characterized by its mean execution time (or cost in general), the conditions in which it is applicable, and finally the effect it has on the system (that is, the “effect” is determining a . . . reduction . . . after each test action has been performed); Hiltunen 15:62-67 teaches MSLRecover can be based on a Partially Observable Markov Decision Process (POMDP) construction that evaluates sequences of future recovery actions before choosing an action; Hiltunen 3:25-31 teaches a Markov Decision Process (MDP)—a probabilistic model of a sequential decision problem, where the current state and the action selected determine a probability distribution on future state (that is, a “probabilistic distribution” is representative of a result percentage). Such model can provide a method for reasoning about the tradeoffs of taking different actions (e.g., machine reboot vs. application restart) in a system (that is, because a MDP is probabilistic, the values thereof represent result percentage reduction in which determining a result percentage reduction in a respective risk score after each test action has been performed); Examiner notes that a test action or a test recovery action are recovery actions generally because recovery actions are evaluated; moreover, Hiltunen 20:8-16 teaches evaluation in a simulation, or test bed environment, which would in any event entail test recovery actions); 
updating a ranking of recovery actions based on respective risk scores (Hiltunen 10:48-50 [m]ultiple recovery actions can be applicable at the same time, and the controller can be adapted to pick the best one (that is, a “best one” is a ranking of recovery actions based on respective risk scores); Hiltunen 22:49-56 teaches repair decisions can be made dynamically at runtime, a tactic that can provide two benefits. First, . . . much larger state spaces can be accommodated. Second, the system can continue to update information about failure rates and use it to make better decisions as time progresses (that is, updating a ranking)); and
* * *
Bhalla, Saavedra, and Hiltunen are from the same or similar field of endeavor. Bhalla teaches predictive analytics to predict or forecast which network nodes have a higher propensity to reach a fail condition. Saavedra teaches improving network communication performance via link aggregation. Hiltunen teaches, in a communication environment, automatically determining a probability of a fault hypothesis, and in response thereto, initiating an effective recovery action to correct the fault. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Bhalla and Saavedra pertaining to failure prediction and prevention and communication line throughput correction via link aggregation with the recovery action effectiveness determinations of Hiltunen.
The motivation for doing so is to provide for dynamic repair decisions at runtime, which provides for updating information about failure rates to make better recovery action decisions as time progresses. (Hiltunen 22:47-53). 
Regarding claim 2, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches further comprising:
determining a result of the at least recovery action (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (at least one recovery action) . . . . Hence, method 700 may reduce the costs of visits to the network node (determining a result of the one or more recovery actions)); and
providing the result as feedback to the predictive model to determine subsequent risk scores for each respective communication line (Bhalla ¶ 0022 teaches address[ing] the decay of accuracy of the predictive model (to determine subsequent risk scores for each respective communication line) by continually training and validating the predictive model using current data and information that is captured from thousands of different sources in approximately real-time (providing the result as feedback to the predictive model)).
Regarding claim 3, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant (Bhalla ¶ 0043 teaches variable clustering algorithm (discover possible correlations) may be used to select a list of input variables for use in training the predictive models. The clustering algorithm may rank the list of input variables according to predefined criteria relating to their fit to a plurality of untrained predictive models (wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant)).
Regarding claim 4, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches further comprising:
generating a plurality of category risk scores representing a ticket category for each line (Bhalla ¶ 0062 teaches the whole population of network nodes in a network infrastructure may divided into bins (a ticket category for each line) . . . based on a predicted likelihood of the fail condition for each of the network nodes (generating a plurality of risk scores representing a ticket category for each line)),
wherein each risk score in the plurality of risk scores represents a likelihood that a trouble ticket will be open for line for the corresponding ticket category within the determined temporal period (Bhalla ¶ 0062 teaches the network nodes in the top four bins (e.g., the top 20%) may be prioritized (the risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category) for maintenance as these network nodes are more likely to fail as compared to other network nodes (with the determined temporal period)).
Regarding claim 5, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above. 
Bhalla teaches wherein the communication lines are ordered according to the respective risk scores (Bhalla ¶ 0056 teaches a whole population of network nodes in a network infrastructure may be divided into bins (e.g., 10 bins that are 10 percentile each) based on a predicted likelihood of the fail condition for each of the network nodes (the communication lines are ordered according to the respective risk scores)), and wherein the recovery actions are selectively performed based on the respective risk score meeting a determined threshold (Bhalla ¶ 0056 teaches the network nodes in the top few bins may be prioritized for maintenance as these network nodes are more likely to fail as compared to other network nodes (the recovery actions are selectively performed based on the respective risk score meeting a determined threshold)).
Regarding claim 6, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches further comprising:
selecting the predictive model based on an analysis of various predictive models trained with the set of training data (Bhalla ¶ 0016 teaches [a] plurality of models may be trained to predict the occurrence of the fail condition for the network node. . . . [E]ach of [a plurality of] validated models may be rated according to predefined criteria to select the “best” model (selecting the predictive model based on an analysis of various predictive models trained with the set of training data)).
Regarding claim 7, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein the predictive model is tuned based on static modeling (Bhalla ¶ 0016 teaches [the] plurality of models may be trained using a training set from the extracted performance metrics . . . . Training, for instance, refers to implementing the training set to fit (that is, tuned) (e.g. variable selection and parameter estimation) a model (the predictive model is tuned based on static modeling) . . . .).
Regarding claim 9, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein the set of training data comprises data received from one or more external sources (Bhalla ¶ 0015 teaches failure of network nodes in a network infrastructure may be predicted by extracting performance metrics for the network nodes from a plurality of data sources (data received from one or more external sources)), the one or more external sources comprising one or more of a trouble ticketing system, a network inventory system, and a network element system (Bhalla ¶ 0015 teaches [t]he performance metrics, for example, may include telemetry data (network element system), customer data, call interaction data, and field technician data (network inventory system); Bhalla, Table 1, teaches “Technician ticket open LAG2” (trouble ticketing system)).
Regarding claim 10, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 1, as described above.
Bhalla teaches wherein performing the at least one recovery action for the respective communication line reduces the respective risk score (Bhalla ¶ 0013 teaches [a]s a result of the predictive analytics . . . a network administrator or network operations team may prioritize the maintenance of the network nodes and proactively resolve any issues related to the network nodes that are likely to fail (the one or more recovery actions for a communication line reduce the respective risk score) . . . .).
Regarding claim 12, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein operations further comprise:
determining a result of the at least recovery action (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) . . . . Hence, method 700 may reduce the costs of visits to the network node (determining a result of the one or more recovery actions)); and
providing the result as feedback to the predictive model to determine subsequent risk scores for each respective communication line (Bhalla ¶ 0022 teaches address[ing] the decay of accuracy of the predictive model (to determine subsequent risk scores for each respective communication line) by continually training and validating the predictive model using current data and information that is captured from thousands of different sources in approximately real-time (providing the result as feedback to the predictive model)).
Regarding claim 13, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant (Bhalla ¶ 0043 teaches variable clustering algorithm (discover possible correlations) may be used to select a list of input variables for use in training the predictive models. The clustering algorithm may rank the list of input variables according to predefined criteria relating to their fit to a plurality of untrained predictive models (wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant)).
Regarding claim 14, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein operations further comprise:
generating a plurality of category risk scores representing a ticket category for each line (Bhalla ¶ 0062 teaches the whole population of network nodes in a network infrastructure may divided into bins (a ticket category for each line) . . . based on a predicted likelihood of the fail condition for each of the network nodes (generating a plurality of risk scores representing a ticket category for each line)),
wherein each risk score in the plurality of risk scores represents a likelihood that a trouble ticket will be open for the corresponding ticket category within the determined temporal period (Bhalla ¶ 0062 teaches the network nodes in the top four bins (e.g., the top 20%) may be prioritized (the plurality of risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category) for maintenance as these network nodes are more likely to fail as compared to other network nodes (with the determined temporal period)).
Regarding claim 15, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above. 
Bhalla teaches wherein the communication lines are ordered according to the respective risk scores (Bhalla ¶ 0056 teaches a whole population of network nodes in a network infrastructure may be divided into bins (e.g., 10 bins that are 10 percentile each) based on a predicted likelihood of the fail condition for each of the network nodes (the communication lines are ordered according to the respective risk scores)), and wherein the recovery actions are selectively performed based on the respective risk score meeting a determined threshold (Bhalla ¶ 0056 teaches the network nodes in the top few bins may be prioritized for maintenance as these network nodes are more likely to fail as compared to other network nodes (the recovery actions are selectively performed based on the respective risk score meeting a determined threshold)).
Regarding claim 16, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above. 
Bhalla teaches wherein operations further comprise:
selecting the predictive model based on an analysis of various predictive models trained with the set of training data (Bhalla ¶ 0016 teaches [a] plurality of models may be trained to predict the occurrence of the fail condition for the network node. . . . [E]ach of [a plurality of] validated models may be rated according to predefined criteria to select the “best” model (selecting the predictive model based on an analysis of various predictive models trained with the set of training data)).
Regarding claim 17, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above. 
Bhalla teaches wherein the predictive model is tuned based on static modeling (Bhalla ¶ 0016 teaches [the] plurality of models may be trained using a training set from the extracted performance metrics . . . . Training, for instance, refers to implementing the training set to fit (that is, tuned) (e.g. variable selection and parameter estimation) a model (the predictive model is tuned based on static modeling) . . . .).
Regarding claim 19, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein the set of training data comprises data received from one or more external sources (Bhalla ¶ 0015 teaches failure of network nodes in a network infrastructure may be predicted by extracting performance metrics for the network nodes from a plurality of data sources (data received from one or more external sources)), the one or more external sources comprising one or more of a trouble ticketing system, a network inventory system, and a network element system (Bhalla ¶ 0015 teaches [t]he performance metrics, for example, may include telemetry data (network element system), customer data, call interaction data, and field technician data (network inventory system); Bhalla, Table 1, teaches “Technician ticket open LAG2” (trouble ticketing system)).
Regarding claim 20, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 11, as described above.
Bhalla teaches wherein performing the at least one recovery action for the respective communication line reduces the respective risk score (Bhalla ¶ 0013 teaches [a]s a result of the predictive analytics . . . a network administrator or network operations team may prioritize the maintenance of the network nodes and proactively resolve any issues related to the network nodes that are likely to fail (the one or more recovery actions for a communication line reduce the respective risk score)).
Regarding claim 22, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above. 
Bhalla teaches wherein operations further comprise:
determining a result of the at least recovery action (Bhalla ¶ 0071 teaches the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes (one or more recovery actions) . . . . Hence, method 700 may reduce the costs of visits to the network node (determining a result of the one or more recovery actions)); and
providing the result as feedback to the predictive model to determine subsequent risk scores for each respective communication line (Bhalla ¶ 0022 teaches address[ing] the decay of accuracy of the predictive model (to determine subsequent risk scores for each respective communication line) by continually training and validating the predictive model using current data and information that is captured from thousands of different sources in approximately real-time (providing the result as feedback to the predictive model)).
Regarding claim 23, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant (Bhalla ¶ 0043 teaches variable clustering algorithm (discover possible correlations) may be used to select a list of input variables for use in training the predictive models. The clustering algorithm may rank the list of input variables according to predefined criteria relating to their fit to a plurality of untrained predictive models (wherein the predictive model is trained to discover possible correlations between known issues and behaviors of parameters which initially are not considered to be relevant)).
Regarding claim 24, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein operations further comprise:
generating a plurality of category risk scores representing a ticket category for each line (Bhalla ¶ 0062 teaches the whole population of network nodes in a network infrastructure may divided into bins (a ticket category for each line) . . . based on a predicted likelihood of the fail condition for each of the network nodes (generating a plurality of risk scores representing a ticket category for each line)),
wherein each risk score in the plurality of risk scores represents a likelihood that a trouble ticket will be open for line for the corresponding ticket category within the determined temporal period (Bhalla ¶ 0062 teaches the network nodes in the top four bins (e.g., the top 20%) may be prioritized (the risk scores represent a likelihood that a trouble ticket will be open for line for the corresponding ticket category) for maintenance as these network nodes are more likely to fail as compared to other network nodes (with the determined temporal period)).
Regarding claim 25, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above. 
Bhalla teaches wherein the communication lines are ordered according to the respective risk scores (Bhalla ¶ 0056 teaches a whole population of network nodes in a network infrastructure may be divided into bins (e.g., 10 bins that are 10 percentile each) based on a predicted likelihood of the fail condition for each of the network nodes (the communication lines are ordered according to the respective risk scores)), and wherein the recovery actions are selectively performed based on the respective risk score meeting a determined threshold (Bhalla ¶ 0056 teaches the network nodes in the top few bins may be prioritized for maintenance as these network nodes are more likely to fail as compared to other network nodes (the recovery actions are selectively performed based on the respective risk score meeting a determined threshold)).
Regarding claim 26, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein operations further comprise:
selecting the predictive model based on an analysis of various predictive models trained with the set of training data (Bhalla ¶ 0016 teaches [a] plurality of models may be trained to predict the occurrence of the fail condition for the network node. . . . [E]ach of [a plurality of] validated models may be rated according to predefined criteria to select the “best” model (selecting the predictive model based on an analysis of various predictive models trained with the set of training data)).
Regarding claim 27, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein the predictive model is tuned based on static modeling (Bhalla ¶ 0016 teaches [the] plurality of models may be trained using a training set from the extracted performance metrics . . . . Training, for instance, refers to implementing the training set to fit (that is, tuned) (e.g. variable selection and parameter estimation) a model (the predictive model is tuned based on static modeling) . . . .).
Regarding claim 29, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein the set of training data comprises data received from one or more external sources (Bhalla ¶ 0015 teaches failure of network nodes in a network infrastructure may be predicted by extracting performance metrics for the network nodes from a plurality of data sources (data received from one or more external sources)), the one or more external sources comprising one or more of a trouble ticketing system, a network inventory system, and a network element system (Bhalla ¶ 0015 teaches [t]he performance metrics, for example, may include telemetry data (network element system), customer data, call interaction data, and field technician data (network inventory system); Bhalla, Table 1, teaches “Technician ticket open LAG2” (trouble ticketing system)).
Regarding claim 30, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claim 21, as described above.
Bhalla teaches wherein performing the at least one recovery action for the respective communication line reduces the respective risk score (Bhalla ¶ 0013 teaches [a]s a result of the predictive analytics . . . a network administrator or network operations team may prioritize the maintenance of the network nodes and proactively resolve any issues related to the network nodes that are likely to fail (the one or more recovery actions for a communication line reduce the respective risk score) . . . .).
7.	Claims 8, 18, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150135012 to Bhalla et al. [hereinafter Bhalla] in view of US Published Application 20150244580 to Saavedra [hereinafter Saavedra], US Patent 7536595 to Hiltunen et al [hereinafter Hiltunen] and US Published Application 20130253898 to Meagher et al. [hereinafter Meagher].
Regarding claims 8, 18, and 28, the combination of Bhalla, Saavedra, and Hiltunen teaches all of the limitations of claims 1, 11, and 21, respectively, as described above.
However, the combination of Bhalla, Saavedra, and Hiltunen does not explicitly teach wherein the predictive model is tuned based on hierarchical temporal memory (HTM) modeling.
But Meagher teaches wherein the predictive model is tuned based on hierarchical temporal memory (HTM) modeling (Meagher ¶ 0070 teaches analytics engine 118 can be configured to implement pattern/sequence recognition into a real-time decision loop that, e.g., is enabled by a new type of machine learning called associative memory, or hierarchical temporal memory (HTM) . . . ).
Bhalla, Saavedra, Hiltunen and Meagher are from the same or similar field of endeavor. Bhalla teaches a predictive model that may process the vast amount of data that is captured from thousands of different sources in approximately real-time to provide predictions of a network node failure within a determined temporal period. Saavedra teaches improving network communication performance via link aggregation Hiltunen teaches, in a communication environment, automatically determining a probability of a fault hypothesis, and in response thereto, initiating an effective recovery action to correct the fault. Meagher teaches machine learning via an associative memory that allows storage, discovery, and retrieval of learned associations between extremely large numbers of attributes in real time. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bhalla, Saavedra and Hiltunen pertaining to predictive modeling based on vast data amounts for a determined temporal period implementing cognitive self-healing through recovery actions with the hierarchical temporal memory modeling of Meagher.
The motivation for doing so is that if a difference between the real-time data and predicted data exceeds a threshold, a calibration and synchronization operation updates the virtual system model to provide predicted data that is consistent with the real-time data. (Meagher, Abstract).
Response to Arguments
8.	Examiner has fully considered Applicant’s arguments, which are unpersuasive for the reasons set out in detail below.
9.	With a view towards advancing the prosecution of the instant application, Examiner reviewed the Specification with the objective of clarifying the claim language, which may also serve to reduce the scope of the BRI of limitations in the Applicant’s claims. For instance, the claims recite:
* * *
processing the behavior data and the line parameter data through a predictive model, the predictive model having been trained using a set of training data comprising previously received behavior data and previously received line parameter data;
providing a risk score for each communication line based on the processing, each risk score representing a likelihood that an event for the respective communication line would occur within a determined temporal period;
* * *
(See, e.g., claim 1, lines 7-12 (emphasis added)). The terms “through a predictive model” and “based on the processing” trend towards an intended use coupled with a lack of positive recitation of the application of the “predictive model.” The Specification appears to support assigning “risk scores” employing the predictive models for issues for each of a monitored line. Specifically, the Specification recites: 
The predictive model application module 250 sends the tuned predictive model(s) to the scoring module 260. The scoring module 260 employs the tuned predictive model(s) to assign one or more risk scores to each monitored communication line.
(Specification ¶ 0031). Also, though the “training data” in the claims does not recite incorporation of “risk scores” and “recovery actions,” the Specification does recite, however, an “automatic recovery action module 270 may provide results of any performed recovery actions to predictive model application module 250 to further tune the predictive model(s).” (Specification ¶ 0034). The term “result,” however, has a generous BRI. Aspects of the Specification may serve to further clarify “result,” such as “[a]n action score may be assigned to each test recovery action.” (Specification ¶ 0033). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
As the claims stand, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
10.	Applicant argues that “each of claims 1, 11, and 21, as previously presented, recites inter alia 
in response to determining that respective risk scores exceed a threshold, selecting at least one recovery action from a plurality of recovery actions, the at least one recovery action being selected as achieving a highest percentage reduction in the risk score determined by: 
dividing the communication lines into multiple subsets of communication lines, and iteratively, over two or more iterations: 
applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, determining a result percentage reduction in a respective risk score after each test action has been performed, and 
updating a ranking of recovery actions based on respective risk scores; . . . . 
Bhalla, Saavedra, and Hiltunen fail to teach at least this feature of each of claims 1, 11, and 21.” (Response at p. 11). 
Continuing, Applicant submits that the “Office action asserts Saavedra as allegedly curing these admitted deficiencies of Bhalla. Saavedra, however, fails to teach features, for which Saavedra is asserted [because] Saavedra . . . fails to teach ‘in response to determining that respective risk scores exceed a threshold, selecting at least one recovery action from a plurality of recovery actions, the at least one recovery action being selected as achieving a highest percentage reduction in the risk score.’ Instead, Saavedra teaches the opposite in at least the discussion of sending ‘alerts when user QoE is at risk or is below a certain threshold." Saavedra, ¶ [0299] (emphasis added)). (Response at pp. 11-12).
Examiner respectfully disagrees because the Applicant appears to rely on limitations not present in the claim, which simply recites “exceed a threshold,” in which the plain meaning is to simply pass or cross a threshold. This plain meaning is not inconsistent with the Applicant’s Specification, which recites “[a]s described herein, such actions are automatically triggered automatically based on risk scores exceeding respective thresholds.” (Specification ¶ 0040; see MPEP § 2173.01). That is, the Specification is silent as to whether to “exceed a threshold” by being (a) “greater than”, (b) “less than,” (c) “not at risk or above,” or (d) even “at risk or below.” 
Also, Applicant appears to assess the BRI of the subject matter disclosed in Saavedra pertaining to “at risk or is below a certain threshold.” However, the “broadest reasonable interpretation is a standard used for construing claim language, not for assessing subject matter disclosed in a reference. When considering the prior art, a decision maker must consider what [the reference] teaches or fairly suggests to the skilled artisan.” Ex parte LeBoeuf, App. No. 2020-003511 (PTAB 25 January 2021). Accordingly, the BRI of the claim term “exceed a threshold” covers the teachings of Saavedra pertaining to “at risk or below a certain threshold.”
In context, Applicant appears to argues against the cited prior art of Saavedra individually (see, e.g., Response at p. 12 (“Instead, Saavedra is directed ‘to aggregating or bonding communications links to improve network performance or quality of services for a variety of different networks including wired and wireless networks, and including Wide Area Networks ("WAN").’); however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejections.
11.	Continuing, Applicant submits “[i]n relevant part, Saavedra discusses that ‘[o]ne or more QoE values for a network path from different points or locations ( e.g. YYZ) can be used to generate an Aggregated QoE,’ and sending ‘alerts when user QoE is at risk or is below a certain threshold.’ Saavedra ¶¶ [0296], [0299].” (Response at pp. 11-12). Applicant argues that though Saavedra teaches a “recovery action,” Applicant characterizes the recovery as a “passive recovery,” and that “[a]s such, Saavedra also fails to teach any detail of selecting a recovery action . . . .” (Response at p. 12). 
Examiner respectfully disagrees because Saavedra teaches a “recovery action,” as set out in the Office action dated 20 May 2022, at p. 8, and as also set out in detail above. Moreover, the claim language recites “selectively performing the at least recovery action . . . to inhibit occurrence of an event,” in which the BRI thereof covers the “handle event” of Saavedra.
Also, Applicant appears to assess the subject matter disclosed in Saavedra of covering the teachings of Applicant’s claims, while it is the BRI of Applicant’s claims that is considered as covering the teachings of the cited prior art of Saavedra. The “broadest reasonable interpretation is a standard used for construing claim language, not for assessing subject matter disclosed in a reference. When considering the prior art, a decision maker must consider what [the reference] teaches or fairly suggests to the skilled artisan.” Ex parte LeBoeuf, App. No. 2020-003511 (PTAB 25 January 2021). Examiner sets out the BRI of “recovery action” in detail in the rejections set out in the Office action dated 20 May 22, at p. 8, and as also set out in detail in the rejections hereinabove. Accordingly, the BRI of the claim term “recovery actions . . . to inhibit occurrence of an event” covers the teachings of Saavedra to “handle events.”
Applicant appears to argues against the cited prior art of Saavedra individually (see, e.g., Response at p. 12 (“Instead, Saavedra is directed ‘to aggregating or bonding communications links to improve network performance or quality of services for a variety of different networks including wired and wireless networks, and including Wide Area Networks ("WAN").’); however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejections.
12.	Applicant submits that “Saavedra also fails to teach any detail of . . . ‘updating a ranking of recovery actions based on respective risk scores.’” (Response at p. 12).
Examiner agrees that Saavedra does not explicitly teach “updating a ranking of recovery actions based on respective scores.” Examiner cites to the prior art reference of Hiltunen as teaching this limitation, as set out in detail in the rejections of the Office action dated 20 May 2022, at p. 14, and as also set out in detail in the rejections hereinabove.
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejections.
13.	Applicant argues “Hiltunen . . . failures to teach ‘in response . . . , the at least one recovery action being selected as achieving a highest percentage reduction in the risk score’ and also fails to teach ‘iteratively, over two or more iterations: applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, determining a result percentage reduction in a respective risk score after each test action has been performed, and updating a ranking of recovery actions based on respective risk scores.’ . . . . More plainly stated, Hiltunen discusses ‘[d]etermining a preferred recovery action utilizing the recursive determination of the substantially optimal, multiple-step recovery action.’ That is, recursive determination of a recovery action. In contrast, the claims recite 
‘iteratively . . . : applying a respective test recovery action of the plurality of recovery actions to communication lines within each subset of communication lines, [and] determining a result percentage reduction in a respective risk score . . . .
That is, the claims recite iterative application of test recovery actions, while Hiltunen discusses recursive determination of a recovery action.” (Response at p. 14; see also, e.g., claim 1, lines 18-21 & similar language of claims 11 and 21). 
Examiner respectfully disagrees. Applicant appears to interpret the BRI of the cited prior art of Hiltunen and its application to the claims. The “broadest reasonable interpretation is a standard used for construing claim language, not for assessing subject matter disclosed in a reference. When considering the prior art, a decision maker must consider what [the reference] teaches or fairly suggests to the skilled artisan.” Ex parte LeBoeuf, App. No. 2020-003511 (PTAB 25 January 2021).  Examiner submits that the BRI of the claims cover the teachings of Hiltunen, as set out in detail in the rejections of the Office action dated 20 May 2022, at pp. 12-15, and as also set out in detail in the rejections hereinabove. 
With respect to “iteratively,” the BRI of the term covers the teachings of the cited prior art of Hiltunen pertaining to “recursively.” As explained in the Office action dated 20 May 2022, at pp. 12-15 & 32-33 (“Response to Arguments”). 
In context, Applicant appears to argues against the cited prior art of Hiltunen individually (see, e.g., Response at p. 13 (“Instead, Hiltunen is directed to ‘receiving information indicative of a fault from a monitor associated a network,’ and ‘responsive to the information indicative of the fault, automatically determining a probability of a fault hypothesis," where, "responsive to a determination of the fault hypothesis, automatically initiating one or more recovery actions to correct the fault.’”)); however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejections.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Published Application 20160191532 to Seiver et al.) teaches trigger alerts, e.g., recommendations, to the system administrator Suggesting tightening of user account access rights in view of actual node access being much lower than available node access.
(US Published Application 20170126725 to Pal et al.) teaches systems and methods for recording for analyzing traffic at an edge of a communication network.
(US Published Application 20160380892 to Mahadevan et al.) teaches a network analyzer 188 may determine that a route is congested or experiencing failure based on a drop in measured throughput.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Patent Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122